Title: From George Washington to Philip Schuyler, 13 June 1779
From: Washington, George
To: Schuyler, Philip


        
          Dear Sir
          Smith’s in the Clove [N.Y.]June the 13: 1779
        
        I received last night your favour of the 8th Instant. I hope General Clinton is now moving by the Routes and according to the Orders he has received from General Sullivan, under whose command he has been entirely placed for some time past—and of which I advised him by Two different conveyances, besides writing to him through the hands of General Sullivan: As it was conceived best, that the Troops composing his command should not collect at Conajoharie till the main body of the detachment with General Sullivan was nearly ready to move towards Wyoming, he was only directed to have things in such a train as to be able to assemble there upon the shortest notice—as

the point of rendezvous in the first instance and to proceed from thence either to form a junction on the Susquehannah at Tioga—or to move up the Mohawk River as he might be ordered. He is entirely as I have observed under Genl Sullivan’s direction.
        With respect to the Company of Gansevoorts Regiment remaining to guard the Stores, as General Sullivan has been promised these Troops and I would not willingly afford the most distant ground for complaint, I would wish it to rejoin the Regiment if the Troops have not proceeded so far as to render it hazardous or impracticable if other Circumstances will permit it to be done. This is my wish, however, if a tolerable number of the late drafts have joined the Regiments with General Clinton, I shall have no great objection to the Company remaining, though the Troops should not be out of reach if an equal number of Militia cannot be easily procured to answer the purposes for which it was left. I will leave the matter with you, being perfectly convinced that you will do in it as circumstances shall require, and request that you will inform the Officer commanding the Company of the line of conduct he is to pursue.
        The situation of the Enemy on the North River is much the same as it was when I wrote you on the 9.
        We have had for some days past very flattering reports through various channels, of the success of our Arms at the Southward—and I am very anxious for their confirmation. Mr Jay in a Letter of the 7th transmitted me the following, which he said was all the intelligence Congress had received from South Carolina, except what you will have seen before in the News papers.
        If this account should prove true it will be most interesting—and if it should not—or something like it—there has been a strange concurrence of lies. I have the Honor to be with great attachment & respect Dr sir Yr Most Obedt sert
        
          Go: Washington
        
        
          P.S. You will be pleased to have the inclosed delivered to the Officer commanding the Company belonging to Gansevoort’s Regiment. I have informed him that he will receive Orders from you as to his joining his Regiment or remaining at Albany.
        
      